Citation Nr: 1537140	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent staph infections due to an August 1982 VA surgery during which a pedicle flap graft was sutured to the left index finger.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been associated with the claims file.  

This matter was previously before the Board in January 2013, at which time it was remanded for further development.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims file.  A review of the documents in Virtual VA and VBMS reveals VA treatment records dated May 2009 to June 2013, which were considered in the August 2013 supplemental statement of the case, and an August 2015 Appellate Brief Presentation submitted by the Veteran's representative.  The rest of the documents in Virtual VA and VBMS are duplicative of the evidence in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this regard, the January 2013 remand directed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran has recurrent staph infections or any additional disability etiologically related to the August 1982 VA skin graft surgery.  An examination was scheduled for July 29, 2013.  On July 22, 2013, the Veteran called the AOJ to inform them that he would be unable to attend the VA examination because he was recovering from a major back surgery he had three weeks previously.  He requested that the VA examination be rescheduled for a couple months later.  However, the examination was not rescheduled.  As the Veteran has shown good cause for failing to attend his scheduled examination, the Board finds that remand is necessary to provide the Veteran with a VA examination.  See 38 C.F.R. § 3.655 (2015).  

Additionally, while on remand, the AOJ should obtain Social Security Administration (SSA) records.  In this regard, the Veteran indicated he was receiving SSA disability benefits but did not specify for which disabilities these benefits were received.  In the January 2013 remand, the AOJ was directed to contact the Veteran to provide such information.  A January 2013 letter requesting such was sent to the Veteran; however, no response was received.  However, in light of the evidence of record indicating the presence of records, such should be obtained while this matter is on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that SSA furnish a copy of its decision(s), as well as copies of all medical records underlying any such determination(s).  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The Veteran should be afforded an appropriate VA examination for the purpose of determining whether he has recurrent staph infections or any additional disability that is/are etiologically related to the August 1982 VA skin graft surgery.  The claims file should be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to the following: 

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran incurred recurrent staph infections or any other additional disability as a result of the August 1982 VA skin graft surgery? If so, please describe the degree of additional disability.  

(B)  If any such additional disability did result from the August 1982 skin graft surgery, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment OR (ii) an event not reasonably foreseeable.  

A complete rationale for the opinion expressed should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


